We are inclined to agree with counsel that the court below erred in fixing the primary liability as between the defendants. Nothing appears in the record to justify the distinction made in the liability of the Valley Abstract Company and Holmes   Hibbard. As between themselves there were meager disclosures along this line, and, so far as the record shows, they each made common cause against Page. They were equally at fault for the loss sustained by Page and jointly and severally liable to him. The former opinion filed herein is modified to this extent, viz.: The court below is directed to vacate that part of the judgment making the Valley Abstract Company primarily liable, and Holmes   Hibbard secondarily liable, and to enter judgment in favor of J. M. Page for the amount found due and against the defendants below, the Valley Abstract Company and Holmes   Hibbard, jointly and severally. With such modifications, the judgment appealed from is affirmed, and the petition for rehearing denied.
By the Court: It is so ordered. *Page 374